Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been placed of record in the file.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/15/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chen et al (US 20180098063 A1).
             Regarding claim 1 and 19-20, Chen discloses a method/apparatus of video processing [e.g. FIG. 12], comprising: determining, for a conversion [e.g. encoding] between a current block [current block] of a video [video] and a bitstream [bitstream] of the video [e.g. FIG. 12], an affine mode type [e.g. FIG. 6; affine mode] to be applied to the current block, wherein the current block is split into a plurality of sub-blocks [e.g. FIG. 5; sub-blocks]; and deriving motion information for each of the plurality of sub-blocks 
             Regarding claim 2, Chen further discloses deriving the CPMV at the bottom-left corner of the current block if the current block does not use a 6-paramter affine model [e.g. FIG. 6 and 11; 4-paramter affine motion model].  
             Regarding claim 3, Chen further discloses the CPMV at the specific location of the current block is further used in a prediction of other frames to be processed subsequently [e.g. FIG. 2-3 and 12] or in a deblocking filtering process [e.g. FIG. 12; deblocking filtering 1214], and wherein predicting the other blocks or other frames includes using affine model inheritance [e.g. FIG. 3 and 8].  
             Regarding claim 4, Chen further discloses the CPMV at the bottom-left corner of the current block is stored in a bottom-left MV unit with a size of 4x4 [e.g. FIG. 5; [0171]; 4X4 sub-block].  
             Regarding claim 5, Chen further discloses the CPMV (                         
                            
                                
                                    m
                                    v
                                
                                
                                    2
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    2
                                
                                
                                    v
                                
                            
                        
                    ) at the bottom-left corner of the current block is derived for a 4-paramter affine model as

    PNG
    media_image1.png
    113
    396
    media_image1.png
    Greyscale

140020242.234Docket No. 130408-8028.US01              wherein (                         
                            
                                
                                    m
                                    v
                                
                                
                                    0
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    0
                                
                                
                                    v
                                
                            
                        
                    ) is a CPMV at a top-left corner of the current block, and (                         
                            
                                
                                    m
                                    v
                                
                                
                                    1
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    1
                                
                                
                                    v
                                
                            
                        
                    ) is a CPMV at a top-right corner of the current block [e.g. [0105]; when x=0, y=h for left bottom corner].  
             Regarding claim 6, Chen further discloses the CPMV at the bottom-right corner of the current block is stored in a bottom-right MV unit with a size of 4x4 [e.g. [0171]; sub-block size is 4X4].  
             Regarding claim 7, Chen further discloses the CPMV (                         
                            
                                
                                    m
                                    v
                                
                                
                                    3
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    3
                                
                                
                                    v
                                
                            
                        
                    ) at the bottom-right corner of 
the current block is derived for a 4-paramter affine model as

    PNG
    media_image2.png
    72
    213
    media_image2.png
    Greyscale


wherein (                         
                            
                                
                                    m
                                    v
                                
                                
                                    0
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    0
                                
                                
                                    v
                                
                            
                        
                    ) is a CPMV at a top-left corner of the current block, and (                         
                            
                                
                                    m
                                    v
                                
                                
                                    1
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    1
                                
                                
                                    v
                                
                            
                        
                    ) is a CPMV at a top-right corner of the current block [e.g. [0105]; when x=w, y=h for right bottom corner].  
             Regarding claim 8, Chen further discloses the CPMV (                         
                            
                                
                                    m
                                    v
                                
                                
                                    3
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    3
                                
                                
                                    v
                                
                            
                        
                    ) at the bottom-right corner of the current block is derived for the 6-paramter affine model as

    PNG
    media_image3.png
    46
    235
    media_image3.png
    Greyscale

wherein (                         
                            
                                
                                    m
                                    v
                                
                                
                                    0
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    0
                                
                                
                                    v
                                
                            
                        
                    ) is a CPMV at a top-left corner of the current block, (                         
                            
                                
                                    m
                                    v
                                
                                
                                    1
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    1
                                
                                
                                    v
                                
                            
                        
                    ) is a CPMV at a top-right corner of the current block, and (                         
                            
                                
                                    m
                                    v
                                
                                
                                    2
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    2
                                
                                
                                    v
                                
                            
                        
                    ) a CPMV at a bottom- left corner of the current block [e.g. [0117]; when x=w, y=h for right bottom corner with 6-parameter affine model].  
             Regarding claim 9, Chen further discloses the CPMV (                         
                            
                                
                                    m
                                    v
                                
                                
                                    3
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    3
                                
                                
                                    v
                                
                            
                        
                    ) at the bottom-right corner of the current block is derived for both a 4-paramter affine model and the 6-paramter affine model as 

    PNG
    media_image4.png
    157
    354
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    113
    249
    media_image5.png
    Greyscale

140020242.235Docket No. 130408-8028.US01 	 wherein (                         
                            
                                
                                    m
                                    v
                                
                                
                                    0
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    0
                                
                                
                                    v
                                
                            
                        
                    ) is a CPMV at a top-left corner of the current block, and (                         
                            
                                
                                    m
                                    v
                                
                                
                                    1
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    1
                                
                                
                                    v
                                
                            
                        
                    ) is a CPMV at a top-right corner of the current block [e.g. [0105 and 0117]; when x=w, y=h for right bottom corner and when x=0, y=h for left bottom corner].  

             Regarding claim 11, Chen further discloses the affine mode type is an affine merge mode [e.g. FIG. 7; affine merge mode].  
             Regarding claim 13, Chen further discloses the neighboring block is located above to the current block, and an affine model inheritance for each of the plurality of sub-blocks is conducted according to a CPMV at a bottom-left corner and a CPMV at a bottom-right corner of the affine-coded neighboring block [e.g. FIG. 6 and 8].  
             Regarding claim 15, Chen further discloses the neighboring block is located left to the current block, and an affine model inheritance for each of the plurality of sub-blocks is conducted according to a CPMV at a top-right corner and a CPMV at a bottom-right corner of the affine-coded neighboring block [e.g. FIG. 6 -8].   
             Regarding claim 17, Chen further discloses the conversion includes encoding the current block into the bitstream [e.g. FIG. 12].  
             Regarding claim 18, Chen further discloses the conversion includes decoding the current block from the bitstream [e.g. FIG. 13].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20180098063 A1).
              Regarding claim 12, Chen further discloses the CPMV (                         
                            
                                
                                    m
                                    v
                                
                                
                                    2
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    2
                                
                                
                                    v
                                
                            
                        
                    ) at the bottom-left corner of the current block is derived for a 4-paramter affine model as

    PNG
    media_image1.png
    113
    396
    media_image1.png
    Greyscale

                        
                            
                                
                                    m
                                    v
                                
                                
                                    0
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    0
                                
                                
                                    v
                                
                            
                        
                    ) is a CPMV at a top-left corner of the current block, and (                         
                            
                                
                                    m
                                    v
                                
                                
                                    1
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    1
                                
                                
                                    v
                                
                            
                        
                    ) is a CPMV at a top-right corner of the current block [e.g. [0105]; when x=0, y=h for left bottom corner].
             It is obvious for the ordinary skill in the art to calculate from the formula disclosed by Chen above to obtain the MVs of each of the plurality of the sub-blocks as 


    PNG
    media_image6.png
    98
    468
    media_image6.png
    Greyscale

 	if the neighboring block is coded with the 4-parameter affine model [e.g. [0105]; when x=x-x0, y=y-y0 for a sub-block]; or derived as  

    PNG
    media_image7.png
    102
    474
    media_image7.png
    Greyscale

 	if the neighboring block is coded with the 6-parameter affine model [e.g. [0117]; when x=x-x0, y=y-y0 for a sub-block], wherein (mvh(x, y), mv"(x, y)) represents the MV of the sub-block, (x, y) is a coordinate of a center of the sub-block, (                         
                            
                                
                                    m
                                    v
                                
                                
                                    0
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    0
                                
                                
                                    v
                                
                            
                        
                    ) represents a CPMV at a top-left corner of the neighboring block, (                         
                            
                                
                                    m
                                    v
                                
                                
                                    1
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    1
                                
                                
                                    v
                                
                            
                        
                    ) represents a CPMV at a top-right corner of the neighboring block, and (                         
                            
                                
                                    m
                                    v
                                
                                
                                    3
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    3
                                
                                
                                    v
                                
                            
                        
                    ) represents a CPMV at the bottom-left corner of the neighboring block, w and h 140020242.236Docket No. 130408-8028.US01 are a width and height of the neighboring block, (xo, yo) is a coordinate of the top-left corner of the neighboring block model [e.g. [0105 and 117]].     
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video decoding system disclosed by Chen to exploit the well-known deriving motion vectors of a sub-block having a coordinate of a center of the sub-block technique taught by Chen as above, in order to provide an efficient coding tool [See Chen; [0005]].      
               Regarding claim 14, Chen further discloses the MVs of each of the plurality of the sub-blocks are derived as


    PNG
    media_image8.png
    188
    351
    media_image8.png
    Greyscale

wherein(mv (x, Y), mv(x, Y)) represents the MV of the sub-block, (x, y) is a coordinate of a center of the sub-block, (                         
                            
                                
                                    m
                                    v
                                
                                
                                    0
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    0
                                
                                
                                    v
                                
                            
                        
                    ) is the CPMV at the bottom-left corner of the neighboring block, (                         
                            
                                
                                    m
                                    v
                                
                                
                                    1
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    1
                                
                                
                                    v
                                
                            
                        
                    ) is the CPMV of the bottom-right corner of the neighboring block, w is a width of the neighboring block, (xo, yo) is a coordinate of the bottom-left corner of the neighboring block [e.g. [0102-0105]; first when x=0, y=h and x=w, y=h to get the motion vector of the CPMV at the bottom-left corner and the bottom right corner, then calculating MV when x=x-x0=x, y=y-y0=y-h for a sub-block].  
             Regarding claim 16, Chen further discloses the MVs of each of the plurality of the sub-blocks are derived as 

140020242.237Docket No. 130408-8028.US01 
    PNG
    media_image9.png
    187
    351
    media_image9.png
    Greyscale


wherein (mvi(x, y), mv"(x, y)) represents the MV of the sub-block, (x, y) is a coordinate of a center of the sub-block, (                         
                            
                                
                                    m
                                    v
                                
                                
                                    0
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    0
                                
                                
                                    v
                                
                            
                        
                    ) is the CPMV at the top- right corner of the neighboring block, (                         
                            
                                
                                    m
                                    v
                                
                                
                                    1
                                
                                
                                    h
                                
                            
                            ,
                            
                                
                                    m
                                    v
                                
                                
                                    1
                                
                                
                                    v
                                
                            
                        
                    ) is the CPMV of the bottom-right corner of the neighboring block, h is a height of the neighboring block, (xo, yo) is a coordinate of the top-right corner of the neighboring block [e.g. [0102-0105]; first when x=w, y=0 and x=w, y=h to get the motion vector of the CPMV at the top- right corner and the bottom right, then calculating MV when x=x-x0=x-w, y=y-y0=y for a sub-block].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al (US 20180098062 A1).
Boyce et al (US 20190387250 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483